                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DOUGLAS E. RICE,                                 *
                                                 *
               Plaintiff,                        *
v.                                               *         No. 4:19cv00135-BRW-JJV
                                                 *
ANDREW SAUL1, Commissioner,                      *
Social Security Administration,                  *
                                                 *
               Defendant.                        *

                                 ORDER AND JUDGMENT

       Defendant filed an unopposed Motion to Remand this case (Doc. No. 13) pursuant to

sentence four of 42 U.S.C. ' 405(g) (1995):

       The court shall have the power to enter, upon the pleadings and transcript of the
       record, a judgment affirming, modifying, or reversing the decision of the
       Commissioner of Social Security, with or without remanding the cause for a
       rehearing.

       The Commissioner seeks remand to conduct further proceedings and states opposing

counsel has no objection to the requested remand.    Under the circumstances, a “sentence four”

remand is appropriate. Buckner v. Apfel, 213 F.3d 1006, 1010-11 (8th Cir. 2000).

       Accordingly, the Commissioner’s decision is reversed and remanded for action consistent

with this opinion.   This is a “sentence four” remand within the meaning of 42 U.S.C. ' 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SO ORDERED this 16th day of October 2019.

                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE

1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019, replacing Nancy Berryhill. He has therefore been substituted as the defendant in this case
pursuant to Federal Rule of Civil Procedure 25(d)(1).
